DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two positioning belts” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "applying additional elements, in particular straws" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitation of “in particular straws” is a preferred example but not a positively recited element required by the claim language.
Regarding claim 1, the phrase "to packages, preferably cardboard" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitation of “preferably cardboard” is a preferred example but not a positively recited element required by the claim language.
Regarding claim 1, the phrase “the additional elements applied to the packages are held on the packages, in particular pressed onto the packages along at least a part of the transport track by the positioning belt” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitation of “in particular pressed onto the packages along at least a part of the transport track by the positioning belt” is a preferred example but not a positively recited element required by the claim language.

Regarding claim 3, the phrase “in the transport direction is provided, and in that, preferably, the guide device is in contact with the positioning belt on the side of the positioning belt facing away from the packages” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “and in that, preferably,” are part of the claimed invention. For the purposes of examination the Office is interpreting the limitation of “and in that, preferably, the guide device is in contact with the positioning belt on the side of the positioning belt facing away from the packages” is a preferred example but not a positively recited element required by the claim language.

Regarding claim 4, the phrase “in particular rotatably about an axis of rotation, and in that, preferably, a plurality of applicators, in particular designed as an applicator wheel, is uniformly distributed around the pivoting axis, in particular around the axis of rotation” renders the claim indefinite because it is unclear whether the limitation(s) following each “in particular” phrase are part of the claimed invention. For the purposes 

Regarding claim 5, the phrase “and in that, preferably, the axis of rotation of the deflection and the pivoting axis or the axis of rotation of the at least one applicator, in particular the axis of rotation of the applicator wheel, are spaced apart from one another” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” and “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” and “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 5, the limitations, “the pivoting axis” and “the axis of rotation of the at least one applicator” lack antecedent basis.

Regarding claim 6, the phrase “in particular the axis of rotation of the applicator wheel are spaced apart in a direction at least substantially perpendicular to the transport track of the packages at the point of application of the additional elements on the packages, and/or in that the distance between the axis of rotation of the deflection and the pivoting axis or axis of rotation of the applicator, in particular the axis of rotation of the applicator wheel, is less than the width, preferably is less than half of the width, in particular is less than a third of the width of the packages and/or at least a twentieth of 

Regarding claim 7, the phrase “comprises an applicator finger adjustable, in particular pivotable, in the direction of an additional element guide and/or a package, for at least partially receiving the additional element, for applying the additional element and/or for holding the additional element, and in that, preferably, the application finger is spring-loaded and/or preloaded in the direction of the additional element guide and/or the package” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” and “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” and “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 8, the phrase “in particular before the application of additional elements to the packages” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 9, the phrase, “in particular at least substantially adjacent to the surface section to be provided with the additional element” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 10, the claim recites “a transportation belt comprising a recess”.  Given the Applicant’s disclosure, this limitation is deemed to be a part of the “at least one transport device” previously recited in parent claim 1.  As such, claim 10, as written, is deemed to be indefinite because it appears to be trying to add an element to the claims that was already previously recited.  For the purposes of examination, the limitation is being interpreted to be “said at least one transport device comprising a transportation belt comprising a recess”.

Regarding claim 10, the phrase, “preferably, the transportation belt is provided on the side of the packages facing away from the at least one positioning belt” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitation following “preferably” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 11, the phrase “that at least one positioning belt is provided respectively on opposite sides of the applicator, in particular above or below the applicator, and in that the additional elements applied to the packages are held on the packages, in particular pressed onto the packages, along at least a part of the transport track by at least two of the positioning belts” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 11, the phrase “that at least one positioning belt” is indefinite because it was already referred to in parent claim 1, but here is not being referred to as “said at least one positioning belt”.  The Office is interpreting this as the same positioning belt as mentioned in claim 1.

Regarding claim 11, the phrase “that at least one positioning belt is provided respectively on opposite sides of the applicator, in particular above or below the applicator” is indefinite because how a belt is on “opposite sides” of an applicator while also just being either above or below the applicator is not logically consistent.  Also it is not immediately apparent from the instant disclosure how the applicant’s positioning belt (38) is on opposite sides of the applicator 22.

Regarding claim 11, the phrase “by at least two of the positioning belts” is indefinite because the claim never previously established there being two positioning belts.

Regarding claim 12, the phrase “that the at least one positioning belt comprises holding cams for holding the additional elements on the packages, in particular for pressing the additional elements onto the packages, and in that, preferably, the holding cam extends from a belt section extending at least substantially in the transport direction of the positioning belt to the side, in particular perpendicular to the belt section, and at least in sections in the direction of the transport track of the packages” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” and “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” and “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 13, the phrase, “preferably, the belt section and the holding cam are in contact, respectively in sections along the transport track of the packages, with the package on different side surfaces of the package” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” and “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 13, the phrase “a belt section of the positioning belt extending at least substantially in the transport direction of the at least one positioning belt” is indefinite because it reads as if the belt extends along itself.

Regarding claim 13, the phrase, “the belt section and the holding cam are in contact, respectively in sections along the transport track of the packages, with the package on different side surfaces of the package” is indefinite because it reads that the package is on different sides of itself.

Regarding claim 14, the phrase, “in particular the holding cams are provided for holding the additional elements on the inclined surface sections” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 15, the phrase, “preferably between 35 degrees and 55 degrees, in particular between 40 degrees and 50 degrees, in relation to the transport track and/or the at least one transport direction of the at least one positioning belt” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 16, the phrase, “preferably, the inclined surface section is inclined between 25 degrees and 65 degrees, preferably between 35 degrees and 55 degrees, in particular between 40 degrees and 50 degrees, in relation to at least one adjacent side surface of the package” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 17, the phrase, “in particular the belt section extending in the transport direction of the positioning belt, and the transport track of the packages approach one another in sections along the transport direction, in particular continuously, and in that, preferably, the approaching of the positioning belt and the transport track of the packages is provided subsequently to the point of application of the additional elements to the packages” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” and “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” and “preferably” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 17, the phrase “the belt section extending in the transport direction of the positioning belt” is indefinite because it reads as if the belt extends along itself.

Regarding claim 18, the phrase “in particular straws, to packages, preferably cardboard composite packages, in particular having an application device according to claim 1, in which the additional elements guided toward the packages are held on the packages, in particular pressed onto the packages along at least one part of the transport track by the at least one positioning belt” renders the claim indefinite because it is unclear whether the limitation(s) following “in particular” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “in particular” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 21, the phrase “preferably a surface section of the package inclined in relation to the transport track of the packages at least in sections along the transport track of the packages respectively form at least one receiving space for an additional element” renders the claim indefinite because it is unclear whether the limitation(s) following “preferably” are part of the claimed invention.  For the purposes of examination the Office is interpreting the limitations following “preferably” as a preferred example but not a positively recited element required by the claim language.

Regarding claim 21, the phrase “a belt section of the positioning belt extending at least substantially in the transport direction of the at least one positioning belt” is indefinite because it reads as if the belt extends along itself.

Regarding claims 2-17, 19-21, each of these claims are dependent on a rejected base claim and contain the same indefinite subject matter and are therefore rejected for the same reasons as their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakansson (US Patent 4,969,308).
Regarding claim 1, Hakansson discloses an application device (fig. 1; col. 6 lines 45-48) for applying additional elements (3), in particular straws, to packages (11), 10, 71) for transporting the packages along a transport track (21), having at least one applicator (16, 17; alternatively 16, 17 and 56-58) adjustable, from a pick-up position (Position III – fig. 1) for picking up the additional elements, to an application position (Position IV – fig. 1) for applying the additional elements to the packages and back (col. 7 lines 4-25; col. 10 lines 3-15), 
characterised in that at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least in sections along the transport track (lower section of belt, figs. 1 and 2) of the packages is provided such that the additional elements applied to the packages are held on the packages (fig. 1; col. 10 lines 3-15), in particular pressed onto the packages along at least a part of the transport track by the positioning belt.

Regarding claim 2, Hakansson discloses that at least one transportation belt (10) of the transport device (10, 71) is designed to be moved at least in sections along the transport track (21) in at least substantially the same direction (direction 21) and/or at least substantially at the same speed (col. 7 lines 26-33) as the packages (11) and/or in that the at least one positioning belt (9, 68) is designed as a belt (belt - 68, fig. 2) and/or as a chain (chain conveyor - 9, fig. 1).  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.  That noted, Hakansson is deemed to disclose all of optional conditions.

Regarding claim 3, Hakansson discloses that in the region where the additional elements (3) are held (near position IV in fig. 1) on the packages (11) and/or in the region (also near position IV in fig. 1) where the at least one positioning belt (9, 68) approaches the transport track (21) of the packages, a guide device (61 or 62) guiding (col. 9 line 15 – col. 10 line 15) the positioning belt (9, 68) in the transport direction is provided, and in that, preferably, the guide device is in contact (at least @ 61) with the positioning belt on the side of the positioning belt facing away from the packages.

Regarding claim 4, Hakansson discloses that the at least one applicator (16, 17; alternatively 16, 17 and 56-58)) is provided pivotably (fig. 1) about a pivoting axis (either #55 – col. 9 lines 15-45; or alternatively turning axis of 49 or 52’), in particular rotatably about an axis of rotation (axis of 55; or alternatively turning axis of 49 or 52’), and in that, preferably, a plurality of applicators (figs. 1-2), in particular designed as an applicator wheel, is uniformly distributed around the pivoting axis, in particular around the axis of rotation.

Regarding claim 5, Hakansson discloses the at least one positioning belt (9, 68) revolves around a deflection (48 or 49) rotatable about an axis of rotation, and in that, preferably, the axis of rotation of the deflection and the pivoting axis or the axis of rotation of the at least one applicator, in particular the axis of rotation of the applicator wheel, are spaced apart from one another.

Regarding claim 6, Hakansson discloses that the axis of rotation of the deflection (either central axis of 48 or 49) and the pivoting axis or axis of rotation (55) of the at least one applicator (16, 17, 56-58), in particular the axis of rotation of the applicator wheel are spaced apart in a direction at least substantially perpendicular to the transport track of the packages at the point of application of the additional elements on the packages, and/or in that the distance between the axis of rotation of the deflection and the pivoting axis or axis of rotation of the applicator, in particular the axis of rotation of the applicator wheel, is less than the width, preferably is less than half of the width, in particular is less than a third of the width of the packages and/or at least a twentieth of the width, preferably at least a tenth of the width, in particular at least a fifth of the width of the packages transverse to the transport track of the packages.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 7, Hakansson discloses that the at least one applicator (16, 17, 56-58) comprises an applicator finger (16) adjustable, in particular pivotable (via 55), in the direction of an additional element guide (15 or 62) and/or a package (11 – fig. 1), for at least partially receiving the additional element, for applying the additional element and/or for holding the additional element, and in that, preferably, the application finger is spring-loaded and/or preloaded in the direction of the additional element guide and/or the package.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 8, Hakansson discloses that the at least one applicator (16, 17, 56-58) comprises, at least adjacent to the application finger (16), a guide finger (58) for guiding (col. 9 line 15 – col. 10 line 15) the additional element (3) at least partially held and received by the application finger in an interlocking manner in the transport direction of the additional element, and/or in that the application finger of the applicator and the additional element guide are designed such that the additional element is in contact with both the application finger as well as the additional element guide at least in sections, in particular before the application of additional elements to the packages.  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 9, Hakansson discloses that the additional element guide (15 or 62) is at the rear end in the transport direction at least substantially in contact with a package, in particular at least substantially adjacent to the surface section to be provided with the additional element.

Regarding claim 10, Hakansson discloses a transportation belt (10) comprising a recess (71) is provided for transporting the packages along the transport track, and in that, preferably, the transportation belt is provided on the side of the packages facing away from the at least one positioning belt (9, 68; fig. 1).

Regarding claim 11, Hakansson discloses that at least one positioning belt (9, 68) is provided respectively on opposite sides of the applicator (16, 17, 56-58), in figs. 1-2), and in that the additional elements (3) applied to the packages are held on the packages (Position IV – fig. 1; col. 7 lines 4-25; col. 10 lines 3-15), in particular pressed onto the packages, along at least a part of the transport track by at least two of the positioning belts (belts 9, 68 move the applicator and therefore are deemed to press, at least in part, the additional elements onto the package).

Regarding claim 12, Hakansson discloses that the at least one positioning belt (9, 68 and 56-58) comprises holding cams (56-58) for holding the additional elements (3) on the packages (11; col. 7 lines 4-25; col. 10 lines 3-15), in particular for pressing the additional elements onto the packages, and in that, preferably, the holding cam extends from a belt section extending at least substantially in the transport direction of the positioning belt to the side, in particular perpendicular to the belt section, and at least in sections in the direction of the transport track of the packages.

Regarding claim 13, Hakansson discloses that a belt section of the positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least substantially in the transport direction of the at least one positioning belt, at least one holding cam (56-58) of the positioning belt and a package respectively define at least one receiving space for an additional element (3) at least in sections along the transport track of the packages, and in that, preferably, the belt section and the holding cam are in contact, respectively in sections along the transport track of the packages, with the package on different side surfaces of the package.

Regarding claim 14, Hakansson discloses that the packages (11) comprise at least one surface section (right side of package 11 in fig. 1) oriented at least in sections along the transport track (21) inclined in the transport direction of the transport track and inclined in at least one transport direction of the at least one positioning belt (fig. 1), and in that the application device is provided for attaching the additional element on the inclined surface section, in particular the holding cams are provided for holding the additional elements on the inclined surface sections (fig. 1).

Regarding claim 15, Hakansson discloses that the at least one inclined surface section (right side of package 11 in fig. 1) is inclined at least in sections along the transport track of the packages by between 25 degrees and 65 degrees (fig. 1), preferably between 35 degrees and 55 degrees, in particular between 40 degrees and 50 degrees, in relation to the transport track and/or the at least one transport direction of the at least one positioning belt.
Alternatively, wherein the applicant may argue that the specific angle is not disclosed the Office alternatively rejects the claim limitations under 35 USC 103a noting that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the inclined section at 25 to 65 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 16, Hakansson discloses that the at least one inclined surface section (right side of package 11 in fig. 1) is provided in the edge region of the packages, and in that, preferably, the inclined surface section is inclined between 25 degrees and 65 degrees (fig. 1), preferably between 35 degrees and 55 degrees, in particular between 40 degrees and 50 degrees, in relation to at least one adjacent side surface of the package.
Alternatively, wherein the applicant may argue that the specific angle is not disclosed the Office alternatively rejects the claim limitations under 35 USC 103a noting that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the inclined section at 25 to 65 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 17, Hakansson discloses that the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68), in particular the belt section extending in the transport direction of the positioning belt, and the transport track (21) of the packages (11) approach one another in sections along the transport direction, in particular continuously, and in that, preferably, the approaching of the positioning belt and the transport track of the packages is provided subsequently to the point of application of the additional elements (3) to the packages.

Regarding claim 18, Hakansson discloses a method for applying additional elements (3), in particular straws, to packages, preferably cardboard composite packages (11), in particular having an application device according to claim 1 (see rejection of claim 1), in which the additional elements guided toward the packages are held on the packages (col. 7 lines 4-25; col. 10 lines 3-15), in particular pressed onto the packages along at least one part of the transport track by the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68).

Regarding claim 19, Hakansson discloses in which the at least one positioning belt (9, 68 and 56-58; alternatively just 9, 68) is moved at least in sections along the transport track (21) in at least substantially the same direction (21) and/or at least substantially at the same speed (col. 7 lines 26-3) as the packages (11).  The Office is interpreting that only one of the above statements needs to be taught by the prior art given that each “and/or” is effectively an “or” statement.

Regarding claim 20, Hakansson discloses the at least one applicator (16, 17; alternatively 16, 17 and 56-58) is pivoted about a pivoting axis (either #55 – col. 9 lines 15-45; or alternatively turning axis of 49 or 52’), in particular rotated about an axis of rotation (axis of 55; or alternatively turning axis of 49 or 52’), and/or in which the additional element (3) to be applied by the applicator is held on an additional element guide (15 or 62) at least in sections during a pivoting movement or rotating movement of the applicator, and/or guided along the additional element guide.  The 

Regarding claim 21, Hakansson discloses in which a belt section of the positioning belt (9, 68 and 56-58; alternatively just 9, 68) extending at least substantially in the transport direction (21) of the at least one positioning belt, at least one holding cam (56-58) of the positioning belt and a package, preferably a surface section (right side of 11 in fig. 1) of the package inclined in relation to the transport track of the packages at least in sections along the transport track of the packages respectively form at least one receiving space for an additional element (fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The other cited prior art relates to the field of packaging machines that apply articles to packages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731